Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2018

                                       No. 04-18-00319-CV

                  IN THE INTEREST OF N.D.S. AND I.F.S., CHILDREN,

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-16-367
                          Honorable Romero Molina, Judge Presiding


                                          ORDER
        The court reporter responsible for filing the reporter’s record in this appeal filed a letter
informing the court that the reporter’s record has not been filed because appellant has failed to
file a designation of record. TEX. R. APP. P. 34.6(b)(1). The court reporter’s letter also states
appellant has failed to pay or make arrangements to pay the fee for preparing the reporter’s
record.

        We, therefore, ORDER appellant to file written proof to this court on or before July 30,
2018 that she has filed a designation of record with the court reporter. See TEX. R. APP. P.
34.6(b)(c). We further ORDER appellant to provide written proof to this court within ten days
of the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court